Citation Nr: 1736292	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1979, July 1979 to July 1983, and from October 2001 to March 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection claims for headaches and hypertension.

A hearing at a local VA Regional Office was scheduled for June 2013.  However, in a May 2013 written correspondence, the Veteran withdrew his request for a hearing and requested for a VA examination in lieu of a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

A September 2013 DRO Conference Report reflects that the Veteran reported undergoing treatment at the Lakeland VAOPC from 2002 to present, and that VA treatment records from that period listed several disabilities, including hypertension.  However, the DRO Conference Report also indicates that the Decisions Review Officer verbally informed the Veteran's representative that the Veteran's VA Healthcare records only go as far back as July 11, 2003.  In this regard, the Board finds that the AOJ did not make a formal finding pertaining to the unavailability of the treatment records from 2002 and therefore, the claims file are incomplete.  See 38 C.F.R. § 3.159(e).

Moreover, in an August 2013 VA examination for headaches, the VA examiner opined that the migraine headaches is less likely as not (less than 50/50 probability) caused by or a result of headaches in service.  The VA examiner indicated that the Veteran was seen in 1981 for flu-like syndrome, including symptoms of headache, fever, and nausea, which resolved like any other flu-like illness, with no evidence of chronicity, and that the Veteran's current symptoms of migraines are entirely different and not related to the headache seen in service.  However, the Board finds that the VA examiner did not provide an adequate rationale to support his opinion.

Once VA undertakes the effort to afford a veteran with an examination, VA must ensure that this examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  In this case, the VA examiner did not consider any lay statements from the Veteran, and his rationale was based on the absence of chronicity of headaches or migraine symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).  The Board particularly notes that parts of the service treatment records (STRs) that were associated with the claims file were illegible and almost impossible to read.  Furthermore, given the fact that some of the Veteran's VA treatment records from 2002 are missing, at a time when the Veteran had just separated from service in 2002, the VA examiner rendered a negative opinion based on incomplete information.  Therefore, the VA examiner's opinion is also inadequate because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal).

Finally, in a January 2017 Appellate Brief, the Veteran asserts, through his representative, that he has not yet been afforded a VA examination to determine whether his pre-existing hypertension was aggravated by his military service from the period of October 2001 to March 2002.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), for service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, the Veteran's STRs indicate that the Veteran had been diagnosed with hypertension, upon entry into service from October 2001 to March 2002.  Since the Veteran now asserts that his condition worsened as a result of his time in service during this period, and given the fact that the Veteran is currently service-connected for PTSD, there raises the possibility that there might have been stressors or other factors that could have aggravated his hypertension.  Additionally, as noted above, since there are outstanding VA treatment records that may provide additional information about the onset and status of his hypertension, there is insufficient competent evidence of record to determine whether the Veteran's pre-existing hypertension was aggravated by service.  Therefore a VA examination is warranted to assess the nature and severity of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from March 29, 2002 to current, from the Lakeland VAOPC and all associated VA treatment facilities, and associate them with the claims file.

Should it be determined that any of the VA treatment records are unavailable or do not exist, and further attempts to obtain the document(s) would be futile, this finding must be documented in the claims file by a Formal Finding of Unavailability, with notification sent to the Veteran, pursuant to 38 C.F.R. § 3.159(e).  The Formal Finding of Unavailability must be associated with the claims file and uploaded to VBMS as a document.  Notes in VBMS on a previously uploaded document will not be deemed substantial compliance with the Board's remand directives.

2.  Then next, schedule the Veteran for a VA examination to determine the nature and etiology of his migraines.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches are related to the Veteran's time in service.

b.  In providing this opinion, the VA examiner must discuss the Veteran's documented medical history and assertions.  

c.  The VA examiner must also consider other competent lay statements from the Veteran regarding the onset and continuity of symptomatology.

d.  The VA examiner must also provide reasons for the opinion, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  Did the Veteran's pre-existing hypertension increase/worsen at all during service from October 2001 to March 2002?

b.  If the answer to the above question is yes, is there clear and unmistakable (undebatable) evidence that it was due to the natural progression of the disease?

4.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




